Citation Nr: 0843216	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative joint disease, carpometacarpal 
joint, right thumb.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to April 
1997.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Jurisdiction is currently with the RO in 
Waco, Texas.  

In his December 2005 substantive appeal, the veteran 
requested a hearing before a member of the Board.  He 
withdrew that request in a writing received by VA in March 
2006.  


FINDINGS OF FACT

1.  Service connection has not been established for hearing 
loss of the veteran's right ear and his right ear hearing 
loss manifests as no more than puretone thresholds of 20, 15, 
20, 35, and 40 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively; with speech recognition of 94 percent.  

2.  Left ear hearing loss manifests as no more than puretone 
thresholds of 70, 75, 70, 95, and 105 decibels measured at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively; with 
speech recognition of 88 percent.  

3.  Degenerative joint disease, carpometacarpal joint, right 
thumb, results in pain on motion limited to a gap of no more 
than 1 cm. between the thumb pad and fingers with the thumb 
attempting to oppose the fingers, and has not resulted in any 
incapacitating exacerbations.  
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.85 Diagnostic Code 6100 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
disabling for carpometacarpal degenerative joint disease, 
right thumb, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5010 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Hearing loss

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC).  Id.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI. Other than 
exceptional cases, VA arrives at the proper designation by 
mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  
Id.  Table VII is then applied to arrive at a rating based 
upon the respective Roman numeral designations for each ear.  
Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2008), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

In general, if impaired hearing is service connected in only 
one ear, in order to determine the disability percentages 
from Table VII, Roman numeral I is assigned for the 
nonservice connected ear.  38 C.F.R. § 4.85(f).  However, 
compensation is payable for the combination of service 
connected hearing loss in one ear and nonservice connected 
hearing loss in the other ear, if hearing impairment in one 
ear is compensable to a degree of 10 percent or more as the 
result of service connected disability and hearing impairment 
as a result of nonservice connected disability meets the 
provisions of 38 C.F.R. § 3.385 in the other ear.  38 C.F.R. 
§ 3.383(a)(3).  Such a result holds so long as the nonservice 
connected disability is not the result of the veteran's own 
willful misconduct.  Id.  

Therefore, the Board must determine whether the veteran's 
nonservice-connected right ear hearing meets the provisions 
of 38 C.F.R. § 3.385.  A hearing loss disability is defined 
for VA compensation purposes with regard to audiologic 
testing involving puretone frequency thresholds and speech 
discrimination criteria.  38 C.F.R. § 3.385 (2008).  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.  

Of record are the results of audiometric testing from VA 
compensation and pension examinations conducted in October 
2003, May 2006, and January 2008, as well as June 2002 
results of audiometric testing conducted in a VA clinical 
setting.  

Results from the May 2006 examination show greater hearing 
loss than any other examination results of record.  Pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 20, 15, 20, 35, and 40 decibels, 
respectively, for an average over the four frequencies of 
interest of 28 decibels.  Pure tone thresholds in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz were 70, 75, 70, 
95, and 105 decibels, respectively, for an average over the 
four frequencies of interest of 86 decibels.  Speech 
audiometry was 94 percent in the right ear and 88 percent in 
the left ear.  

The May 2006 results showed that the veteran had a hearing 
loss disability in the right ear as such is defined by 
38 C.F.R. § 3.385.  This does not mean that service 
connection is warranted for right ear hearing loss.  However, 
pursuant to 38 C.F.R. § 3.383(a)(3), the veteran's right ear 
hearing loss must be taken into account in determining the 
proper evaluation to be assigned.  In practical terms, this 
means that VA will assign the Roman numeral that corresponds 
to the veteran's right ear hearing loss instead of defaulting 
to assignment of Roman numeral I.  In this case, the results 
are unchanged from the default because application of Table 
VI results in an assignment of Roman numeral I for the 
veteran's right ear hearing loss.  

These results also show the veteran's service-connected left 
hearing loss meet the exceptional hearing loss requirements 
necessary to trigger application of 38 C.F.R. § 4.86.  Table 
VIA provides for assignment of Roman numeral VIII if the 
puretone threshold average 84 to 90 decibels.  This is a 
higher assignment than that available from Table VI, which 
would be Roman numeral IV.  

Applying Table VII, the intersection of row I with column 
VIII yields a percentage evaluation of 0 percent.  

These test results are evidence against assigning a 
compensable rating for the veteran's hearing loss.  No 
evidence of record over the entire period encompassed by the 
veteran's claim shows that a compensable rating is warranted 
for the veteran's hearing loss disability for any period of 
time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Hence, the veteran's claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Degenerative joint disease - right thumb

Service connection was established for degenerative joint 
disease, carpometacarpal joint, right thumb in a rating 
decision dated in a January 1998 rating decision and a 
noncompensable (0 percent) evaluation was assigned.  That 
evaluation remained in place until the veteran filed his 
current claim for an increased rating in May 2003.  In the 
January 2004 rating decision on appeal, the RO increased the 
evaluation for this disability to 10 percent, effective May 
28, 2003, the date of the veteran's claim.  

Since service connection was granted for degenerative joint 
disease, caropmetacarpal joint right thumb, the disability 
has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 for degenerative arthritis.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  38 C.F.R. 4.71a Diagnostic Code 
5003 (2008).  In the absence of limitation of motion 
sufficient for a compensable rating, a rating of 10 percent 
is assigned for each major joint or group of minor joints 
affected by arthritis.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned for x-ray evident of involvement of 2 or more major 
joints or 2 or more minor joint groups.  Id.  A 20 percent 
rating is assigned for x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  

Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  

Limitation of motion of the thumb is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5228.  A noncompensable 
rating is assigned when there is a gap of less than one inch 
(2.5 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  A 10 percent rating is assigned when 
there is a gap of one to two inches (2.5 to 5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Id.  

A 20 percent rating is assigned when there is a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Id.  

The record is absent for any evidence that the veteran's 
right thumb is ankylosed.  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 is not for application.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Prior to an examination conducted in October 2003, the record 
provides no indication of the severity of this disability.  
Indeed, the VA general medical examination conducted in 
October 1997, prior to the award of service connection, 
stated that the veteran's degenerative joint disease of the 
right first carpometacarpal joint was asymptomatic, providing 
evidence against this claim.

In October 2003, VA provided for an examination of the 
veteran's right thumb through QTC Medical Services.  The 
veteran reported that he had flare-ups of pain several times 
a day due to his right thumb arthritis and these flare-ups 
made it difficult to grip and manipulate objects.  He 
reported no functional impairment.  

Examination showed marked enlargement of at the base and 
metacarpal joint.  Opposition of the thumb and the base of 
the little finger was within one centimeter.  The examiner 
did not precisely state how close the veteran's right thumb 
came with the thumb attempting to oppose the fingers.  
However, given that the veteran has no service connected 
disability of the right hand or fingers of the right hand, it 
is clear that if the veteran could place his right thumb to 
within one centimeter of the base of his little finger, there 
could be no less of a gap between the little finger itself 
and the veteran's right thumb.  As such, application of 
Diagnostic Code 5228 would yield a noncompensable rating.  

Importantly, the examiner listed the range of motion for a 
normal thumb as 0 to 70 degrees of radial abduction, 0 to 70 
degrees of palmar abduction, 0 to 60 degrees of metacarpal 
phalangeal joint motion, and 0 to 60 degrees of 
interphalangeal motion.  Range of motion of the veteran's 
right thumb was measured as 0 to 70 degrees of radial 
abduction, 0 to 60 degrees of palmar abduction with pain at 
60 degrees, 0 to 40 degrees of metacarpal phalangeal motion 
with pain at 40 degrees, and 50 degrees of interphalangeal 
motion with pain at 50 degrees.  These measurements are not 
determinative of the rating assigned under applicable 
criteria but are relevant to show that the veteran does have 
limitation of motion of the right thumb.

Results of the October 2003 examination provide evidence 
against the veteran's claim.  These results show that while 
the veteran had pain on motion and some limitation of motion, 
such limitation did not meet the criteria for even a 
compensable rating under Diagnostic Code 5228.  Nor is there 
any evidence of incapacitating exacerbations of this 
disability.  

In May 2006, the veteran again underwent VA examination of 
his right thumb.  He reported decreased grip and limited 
range of motion of the right thumb with some weakness and 
that he dropped objects.  There was no pain present.  The 
veteran reported some limitations in shifting gears and 
opening jars.  He had reported that he had no problems 
writing, dressing, grooming, household chores and the like.  
The examiner commented that there were no flare ups.  

Physical examination found the veteran was able to touch his 
thumb to all fingers and touch his fingers to the median fold 
of the palm without pain.  Significantly, the examiner 
commented that the veteran was able to accomplish this 
procedure asymptomatically.  A decrease in grip strength was 
noted and that the veteran had mild weakness in the thumbs 
and atrophy of the thenar eminence, bilaterally.  The 
examiner observed that the veteran had no other significant 
functional limitations and that he could grasp, pull and push 
but had some difficulty with twisting.  

Range of motion measurements showed some limitation of 
motion.   Extension was as 0 to 40 degrees, abduction was 0 
to 28 degrees, and flexion was 0 to 27 degrees.  Although the 
abduction measurements show more limited motion than was 
measured in October 2003, range of motion of the thumb is not 
specified in degrees of abduction or degrees of any other 
motion.  While these measurements may be of value in 
determining that the veteran does have some limitation of 
motion of the right thumb, the measurement for determining 
the rating assigned is the gap between the thumb and fingers 
when the veteran is attempting to oppose the thumb to the 
fingers.  Here, there is no gap; the veteran was found to be 
able to touch his thumb to his fingers.  This is evidence 
against assigning a rating higher than 10 percent for 
limitation of motion of the right thumb.  

There is no evidence from the May 2006 examination or any 
other examination or clinical notes that the veteran has any 
incapacitating exacerbations of his degenerative joint 
disease.  The May 2006 examination report contains an 
impression of mild degenerative changes as to the veteran's 
right thumb.  This is evidence against assigning a rating 
higher than the 10 percent already assigned.  

Because the veteran's arthritis of the right thumb causes 
limitation of motion that is not compensable under the 
appropriate diagnostic code, it is proper to rate his 
arthritis of the right thumb as 10 percent disabling, 
consistent with Diagnostic Code 5003.  Similarly, as he 
experiences pain on motion of the right thumb, 38 C.F.R. 
§ 3.59 provides that this disability should not be rated as 
less than the minimal rating available, which is 10 percent.  

Consistent with the Court's decision in Hart, the Board has 
looked to the record to determine whether a compensable 
rating was warranted for the period within one year prior to 
the filing of the veteran's claim; i.e., back to May 2002.  
Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  However, 
the relevant evidence prior to May 2003 shows the veteran's 
thumb to be asymptomatic.  In short, the evidence of record 
over the entire appeal period supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the RO sent the veteran VCAA notice letters regarding 
these claims in June 2003, January 2005, and May 2008.  The 
June 2003 letter informed the veteran of his and VA's duties 
in obtaining evidence to substantiate his claims.  He was 
told the kinds of evidence that he could submit, i.e., 
medical evidence of examinations and tests, statements from 
his physician, statements from persons who had witnessed how 
his disabilities had become worse, and his own statements as 
to how his disabilities had worsened.  He was told that this 
evidence should show that his disabilities had increased in 
severity.  Enclosed with that letter were copies of VA Form 
21-4142, which is a release of information form to be filled 
out by the claimant in the event that he or wishes VA to 
request evidence from third parties.  

A similar letter was sent to the veteran in January 2005, 
after the initial decision by the RO.  The Board is aware 
that these letters' specification that the evidence submitted 
should show that his disabilities had increased in severity 
was precisely the statement that the Court found to be 
lacking as to the VCAA notice required for claims for 
increased ratings.  Id.  Hence, it cannot be said that VA 
provided the veteran with complete VCAA notice prior to the 
initial adjudication of his claims by the RO.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the veteran in May 2008.  That letter fully addressed 
all three notice elements as applicable to a claim for an 
increased rating.  The veteran was informed of the specific 
diagnostic codes for rating limitation of motion of the thumb 
and ankylosis of the thumb.  He was also provided with the 
regulations and tables applicable for rating hearing loss 
disabilities.  The letter provided him with a non-exhaustive 
list of the kinds of evidence that would substantiate his 
claims.  

Finally, the letter requested that the veteran either provide 
VA with the evidence or tell VA about the evidence.  As the 
veteran had previously been told that VA would assist him in 
obtaining evidence not in his or VA's possession, and was 
previously provided with copies of VA FORM 21-4142 for 
release of information to VA, the May 2008 instruction to 
tell VA about any evidence to substantiate his claim would 
have been understood by a reasonable person to include that 
VA would assist him in obtaining any such identified and 
obtainable evidence.  

Although the May 2008 letter was not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
Supplemental Statement of the Case issued in August 2008, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  VA arranged for October 2003 examinations of the 
veteran's hearing loss disability and his right thumb 
disability by QTC Medical Services and Mclean Audiology and 
Hearing Partners.  VA also afforded the veteran additional 
examinations, at VA facilities, for both disabilities in May 
2006 and for his hearing loss disability in January 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


